DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
NAKAMURA, the closest prior art of record, fails to teach wherein the silicone rubber composition, when cured, has a dielectric constant of 10 or more, a volume resistivity of from 1.0 x 1013 to 1.0 x 1017 Ω.cm, a dielectric breakdown strength of 7 kV/mm or more. NAKAMURA teaches NAKAMURA teaches a semiconductive silicone rubber composition and a semiconductive silicone rubber roll wherein the composition comprises (A) organopolysiloxane having the structure of formula (1) as follows:
R1n​SiO (4-n)/2 (1) 
In the formula, R 1 is the same or different monovalent hydrocarbon group, and n is a positive number of 1.98 to 2.02. The composition further comprises (b) thermal black and/or furnace black having a primary particle size of 70 nm or more in the amount of 2-200 parts, preferably 10-100 parts (thermal black/furnace black includes carbon black), 0.1 to 5 parts of curing agent  [0013], and 5 to 10 parts of reinforcing silica powder [0028]. The curing agent includes organohydrogen polysiloxane, a platinum-based catalyst or an organic peroxide catalyst (top p.3). The reinforcing silica powder includes fumed silica having a specific surface area of 50 m2/g or more, particularly 100 to 300 m2/g (p.3). The composition has a volume resistivity of from 1.0 x 1012 Ω.cm which does not satisfy the claim limitation of the present invention. Therefore, NAKAMURA fails to disclose or render obvious the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763